Title: To Thomas Jefferson from Schweighauser & Dobrée, 20 November 1790
From: Schweighauser & Dobrée
To: Jefferson, Thomas



Sir
Nantes 20. Nov. 1790.

Having just now learnt your nomination of Secretary of State, we beg leave to present you with our fellicitations and sincerely congratulate your Countrymen convinced that the greatest blessings a State can enjoy flows from a well chosen Ministry.—This Event destroys the hopes we have long entertained of seing you return to france and of bringing our unhappy affair against the Alliance to a final settlement. Permit us then to request of you to lay once more our Claim before Congress, and apprized of the whole transaction as you are we make no doubt from their resolves of the 23. Augt. 1781 and 16 8bre. 1786, that they will render us the justice we sollicit.
These advances lay extreamly heavy upon us, and causes us continual disputes with our late Partners in the house of Puchelberg & Co. who persist in leaving us the burden of the whole, and say that if we find it too heavy, we are masters to sell the arms, &c. we have in our possession belonging to the U.S.—We have till now in hopes of Justice evaded coming to this extremity. But we greatly fear that as soon as our Tribunal de Comerce is established, that they will insist on the decision of this affair. We need not remind you that the above arms &ca. are perishing and pay a constant warehouse hire, that our advances were made for the service of the United States and legally attested, that our Conduct towards America and the Americains has been such during the whole revolution as to procure us the most satisfactory acknowledgement from our employers, that several of them to this day owe us considerable sums of money, and lastly that this privation of our funds, proves very detrimental to us, and to our late Mr. Schweighauser’s numerous familly and retards their settlement in the world. In Justice sake Dear sir take this in consideration and be assured of the lively Sence and Gratitude we will ever retain of it.

We are very respectfuly Honoured Sir! Your most humble & obt servants, most obt Ser[vt.],

Schweighauser & Dobrée

